Citation Nr: 0510985	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-01 133	)	DATE
	)


Received from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether a notice of disagreement received June 9, 2003, was 
timely filed.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1965 to September 1968.

2.  In November 2003, the veteran perfected an appeal of an 
August 2003 decision by the RO that a notice of disagreement 
received on June 9, 2003, had not been timely filed.

3.  On February 25, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his attorney, that he desired to 
withdraw all pending appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran's attorney have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his attorney, submitted a statement that 
was received at the Board on February 25, 2005.  The attorney 
reported that the veteran's appeal was satisfied.  He said 
that the veteran did not want to pursue any of the current 
appeals and asked that they be showed as withdrawn.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran, 
through his attorney, has withdrawn this appeal and, hence, 
there remains no allegation of error of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


